Per Curiam. This claim arises out of an application for benefits filed by Bernice Koltz, mother of Randall Alan Blank, deceased, under the Law Enforcement Officers, Civil Defense Workers, Civil Air Patrol Members, Paramedics and.Firemen Compensation Act (the Act, Ill. Rev. Stat. 1979, ch. 48, par. 281, et seq.) On December 31, 1980, at 12:33 a.m., the decedent was shot during a struggle with a suspect. At said time, the decedent was on duty as a patrolman with the City of Rockford Police Department. The Attorney General states that the death of Officer Blank is compensable under the Act and recommends the disbursement of the benefits according to the wishes of the officer pursuant to his designation of beneficiary form. We concur. The officer’s form lists three beneficiaries Bernice Koltz, David Blank and Diane Blank all of whom reside at 2213 Holmes in Rockford, Illinois. Their respective shares were designated as 70%, 15%, and 15%. It is hereby ordered that the $20,000.00 (twenty thousand and 00/100 dollars) in benefits under the Act be awarded on account of the death of Officer Randall Blank who was shot and killed in the line of duty and be disbursed as follows: Bernice Koltz $14,000 David Blank $ 3,000.00 Diane Blank $3,000.00 TOTAL AWARD $20,000.00